Citation Nr: 0212244	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-13 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran perfected an appeal as to the issue of increased 
ratings for his service-connected right knee and thoracic 
spine disabilities.  However, he indicated at his June 2002 
Board videoconference hearing that he wished to withdraw 
those issues from his appeal.

In correspondence received in May 2002, the veteran raised 
the issues of entitlement to service connection for diabetes, 
PTSD, and heart disease.  These matters are referred to the 
RO for appropriate action.

Evidence pertinent to the issue on appeal (statements from 
the veteran's VA physicians) was received by Board in 
September 2002.  The veteran has waived initial RO 
consideration of this evidence.


FINDING OF FACT

The veteran's service-connected disabilities are not of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified the veteran of all regulations pertinent 
to the claim on appeal, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  The 
record discloses that service connection is in effect for a 
right knee disability, rated as 30 percent disabling, a right 
great toe disability, rated as 10 percent disabling, a 
thoracic spine disability, rated as 10 percent disabling, and 
a left ankle and left wrist disability, both rated as 
noncompensable.  The combined disability rating is 40 
percent.  Therefore, the veteran's disability evaluation does 
not meet the criteria of § 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no indication or assertion that the VA's schedule 
for rating disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.  Further, the veteran suffers from serious 
nonservice-connected disabilities such as coronary artery 
disease (and hypertension) and psychiatric disorders (which 
formed the basis for a grant of Social Security Disability 
benefits).  Most importantly, a review of the veteran's June 
2002 Board videoconference hearing testimony reveals that 
even the veteran himself essentially attributed his 
unemployablity to his nonservice-connected disabilities.  In 
fact, in letters received in September 2002, the veteran's VA 
physicians attributed the veteran's unemployablity to heart 
disease and PTSD.

Accordingly, the veteran is not entitled to a total 
disability rating based on individual unemployability.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

